Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7-8 and 12 are objected to because of the following informalities:  
In claim 5, the first reference of “the pivot shaft” should read –[[the]]a pivot shaft—
In claim 7, “the piston” should read –[[the]]a piston—
In claim 8, “the turnover mechanisms” should read –the turnover mechanism[[s]]—
In claim 8, “the pivot shaft” should read –[[the]]a pivot shaft—
In claim 12, “the chassis” should read –[[the]]a chassis—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 and 9-14 recite the term “characterized” which is not clearly established in meaning and intent by the U.S. courts. Instead, “characterized” is a term found in international practice. Therefore, please replace the term “characterized” within claims 1-7 and 9-14 with the term “wherein.”
Claim 1 recites the limitation “at their longitudinal ends,” which renders the claim indefinite. The term “their” is narrative since it refers to the people and not non-living objects. Additionally, antecedent basis has not been established for the “longitudinal ends.” For examination purposes, “their longitudinal ends” is understood to be the base section longitudinal end and the extension section longitudinal end. 
In claim 14, the recitation “and/or” renders the claim indefinite. The terms are claiming the limitation both inclusivity and in the alternative. Therefore, it is unclear to the Examiner whether the limitations following the “and/or” are required by the claim. For examination purposes, the recitations following the “and/or” are not required. 
Claim 13 depends from claim 1 and is therefore rejected accordingly under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Priestley (US Patent No. 6,405,114).
Regarding claim 1, as best understood, Priestley discloses a cable laying device (item 10, figure 1 below) for laying cables, characterized in that the device comprises: 

    PNG
    media_image1.png
    605
    720
    media_image1.png
    Greyscale

Figure 1 . 

a cable laying part (includes items 124 and 126; figure 1) comprising a base section (item 126) and an extension section (item 132); 
a 5turnover mechanism (item 131, figure 1 above) and a positioning adjustment mechanism (includes items 100, 106, 114; figure 1 above) 
wherein, the base section and the extension section are connected rotatably relative to each other at their longitudinal ends (both item 126 and item 132 are connected at a respective longitudinal end of their structures; items 126 and 132 are rotatably relative to each other about item 128; figure 1 above); 

the positioning adjustment mechanism is connected to the base section (item 100, which is a portion of the positioning adjustment mechanism, is connected to item 126 via intermediate components; column 4, lines 47-49, figure 1) and comprises a rotating assembly (item 106, which is a part of the positioning adjustment mechanism, rotates about axis 109; column 4, lines 29-33, figure 1), wherein the rotating assembly drives the cable laying 10part to rotate (items 126 and 132 rotate with respect to rotation of item 106 about axis 109; therefore, the cable laying part is defined to rotate about chassis 108 as a result of item 106 rotating); 
and the turnover mechanism connects the extension section and the base section (item 131 connects items 132 to item 126; figure 1 above), and drives the extension section to turn over relative to the base section (according to The Free Dictionary, “turn-over” is defined as to cause to move around an axis or cause to rotate or revolve; therefore, item 132 rotates about item 128 relative to base section 126; figure 1).   

Regarding claim 2, Priestley discloses the cable laying device as claimed in claim 1, characterized in that the 15positioning adjustment mechanism further comprises a lifting unit (item 114, figure 1) that drives the cable laying part to perform lifting movement (item 114 includes a hydraulic system to drive component 120 up/down and therefore, indirectly perform lifting movement to items 120, 126,  and 124; column 4, lines 33-45), 
wherein the rotating assembly is arranged at the lifting unit (according to The Free Dictionary, “at” is defined as in or near the area occupied by, or in or near the location of; therefore, the rotating assembly 106 is arranged near item 114; figure 1) carrying out lifting movement together with the lifting unit. 

Regarding claim 9, Priestley discloses the cable laying device as claimed in claim 2, characterized by further comprising a height-holding mechanism (item 120, figure 1),
the height-holding mechanism being connected to the positioning adjustment mechanism at one end (item 120 connects to item 114, which is a part of the positioning adjustment mechanism, on one end via intermediate components; figure 1) and connected to the base section at the other end (item 120 is connected to item 126 via intermediate components on the other end; figure 1). 
The recitation “for supporting and holding the height of the cable laying part” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the height-holding mechanism (item 120) is defined to support cable laying part (includes items 124 and 126) via intermediate components and move the height of the cable laying parts as the height-holding mechanism moves relative to the chassis (item 108, figure 1).  

    PNG
    media_image2.png
    255
    349
    media_image2.png
    Greyscale

Figure 3. 

Regarding claim 10, Priestley discloses the cable laying device as claimed in claim 1, characterized in that the positioning adjustment mechanism is arranged at one longitudinal end of the base section (according to The Free Dictionary, “at” is defined as in or near the area occupied by, or in or near the location of; therefore, items 100, 106 and 114 are located near the lower longitudinal end of item 126 via intermediate components; figure 1). 

Regarding claim 11, Priestley discloses the cable laying device as claimed in claim 9,  characterized in that the 30height-holding mechanism comprises a hydraulic cylinder (item 120 includes switch 312, which activates a hydraulic system within item 120 and therefore, includes a hydraulic cylinder) wherein the hydraulic cylinder is connected at one end to the base section (hydraulic cylinder within item 120 is connected to item 126 via outer structure of item 120, figure 1) and configured to support the base section through telescopic movement (as hydraulic cylinder moves through telescopic movement to move item 120, then base section 126 is indirectly supported and also moves in relation to item 120).

Regarding claim 12, Priestley discloses the cable laying device as claimed in claim 1, characterized by further c11cccomprising a carrying mechanism (includes items 102, 104, 108 and 112; figure 1) comprising a vehicle mounted structure (vehicle-mounted structure is defined to include wheels, similar to applicant’s disclosure; therefore, item 108 is defined as a vehicle-mounted structure since the structure includes wheel 102; figure 1) 
wherein the positioning adjustment mechanism is fixed on the chassis (chassis is defined as item 108; items 100, 106 and 114, which are the positioning adjustment mechanism, are fixed on item 108 when in use; figure 1). 

Regarding claim 14, as best understood, Priestley discloses the cable laying device as claimed in claim 1, characterized in that the extension section includes an extension section (item 134, figure 1) disposed at a longitudinally extending 15surface of the base section relative to longitudinal ends of the base section (according to The Free Dictionary, “relative to” is defined as in terms of a connection to; therefore, item 134 extends longitudinally from item 132 and is connected via intermediate components to upper longitudinal end of item 128; figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Priestley (US Patent No. 6,405,114) in view of Knoerzer (US 2002/0100898). 
Regarding claim 3, Priestley discloses the cable laying device as claimed in claim 1, but does not explicitly disclose the details of the rotating 20assembly and whether the rotating assembly is configured to comprise a gear transmission assembly, wherein an output portion of the gear transmission assembly is connected with the base section and drives the base section to rotate.
However, Knoerzer teaches a cable laying device comprising a cable laying part, a turnover mechanism and a positioning adjustment mechanism comprising a rotating assembly (items 12 and 21, figure 1 below) capable of having a gear transmission assembly as a means for rotating the assembly and drive the base section to rotate (paragraph 0047).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating assembly as disclosed in Priestley to include a gear transmission assembly, as taught in Knoerzer, since it is old and well known in the art to utilize a gear transmission assembly to rotate an object about an axis and therefore, obtain a wider range of positions for the object to reach (360 degrees about the gear axis). 

    PNG
    media_image3.png
    636
    1188
    media_image3.png
    Greyscale

Knoerzer Figure 1. 

Regarding claim 13, Priestley discloses the cable laying device as claimed in claim 12, but does not explicitly disclose the cable laying device comprising a lifting leg assembly for stabilizing the carrying mechanism, which comprises at least one lifting leg for supporting and stabilizing the carrying mechanism through lifting motion or telescopic movement, wherein the lifting leg is connected at 10each of the lateral sides of the chassis of the vehicle-mounted structure, and configured to be rotatable relative to the chassis.
However, Knoerzer discloses a carrying mechanism (item 11, figure 1 above) comprising a vehicle-mounted structure further comprising a lifting leg assembly (item 60, annotated figure 10 below) for stabilizing the carrying mechanism, paragraph 0060), which comprises at least one lifting left ( designated in annotated figure 10 below) for supporting and stabilizing the carrying mechanism through lifting motion (as lifting leg rotates about pivot, designated in annotated figure below, the lifting leg moves in a lifting motion to lift chassis of truck 11), and wherein the lifting leg is connected as each of the lateral sides of the chassis (similar to applicant’s disclosure, lifting legs 60 are separate lifting legs 60 connected at each side of chassis; figure 10 below). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable laying device as disclosed in Priestley to further include a lifting leg assembly, as taught in Knoerzer, to extend to the ground and stabilize the tuck and keep the truck from overturning when pulling the cable from its side (Knoerzer, paragraph 0060). 

    PNG
    media_image4.png
    433
    482
    media_image4.png
    Greyscale

Annotated Knoerzer Figure 10. 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the closest prior art of record, Priestley (US Patent No. 6,405,114), discloses the cable laying device as claimed in claim 1, characterized in that the turnover mechanism comprises a turnover driving part and a bar transmission assembly (defined to be the hydraulic cylinder of item 131 in Priestley). However, Priestley, alone or in combination, does not teach, suggest, or make obvious the bar transmission assembly comprising a first bar element and a second bar element, wherein the first bar element and the second bar element are pivotally connected with each other, as required by the claimed and in combination with the additional elements of the claim. 
Claims 5-8 are objected to since they are dependent on claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 4, 2022